internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-160965-01 date date taxpayer subsidiary individual a individual b cpa firm date a legend dear this replies to a letter dated date from your authorized representative in which taxpayer requests an extension of time under sec_301_9100-3 to file the election provided by sec_953 in accordance with the procedures for making the election as set forth in notice_89_79 1989_2_cb_392 with respect to subsidiary for the fiscal_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-160965-01 individual a is the vice president and controller for taxpayer individual a held that position at the time taxpayer’s consolidated federal_income_tax return was prepared and filed for the tax_year ended on date a individual b is a tax partner with cpa firm and was responsible for taxpayer’s account individual b was engaged to review taxpayer’s consolidated federal_income_tax return the affidavits of individuals a and b and the facts submitted describe the circumstances surrounding the failure_to_file the sec_953 election taxpayer is filing its request for relief before the failure_to_file the election was discovered by the irs sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation notice_89_79 provides the procedures for making an election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly an extension of time is granted until days from the date of this ruling letter to file the election provided by sec_953 in accordance with the procedures set forth in notice_89_79 with respect to subsidiary for the fiscal_year ended on date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the sec_953 election sec_301_9100-1 a copy of this ruling letter should be associated with the sec_953 election no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-160965-01 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
